



EXHIBIT 10.52


AMENDMENT NUMBER ONE TO THE METLIFE DEFERRED
COMPENSATION PLAN FOR OFFICERS
(As amended and restated as of November 1, 2003)


WHEREAS, the MetLife Deferred Compensation Plan for Officers, as last amended
and restated November 1, 2003 (the "PLAN"), was adopted to permit certain
eligible employees voluntarily to defer the payment of certain types of
compensation;


WHEREAS, certain other nonqualified deferred compensation arrangements have been
entered into with employees who are eligible to participate in the Plan, which
arrangements either expressly or implicitly incorporate aspects of the Plan,
and/or are otherwise administered, in whole or in part, in a manner consistent
with the administration of the Plan;


WHEREAS, to facilitate the administration of such other arrangements, it has
been recommended that such arrangements be incorporated into the Plan (cognizant
of the need to preserve the differences from the Plan terms mandated by such
arrangements, including, but not limited to, in order to avoid subjecting the
amounts deferred under such arrangements and the Plan to the additional taxes
imposed under Section 409A of the Internal Revenue Code of 1986, as amended);


WHEREAS, pursuant to Section 20 of the Plan, the Plan Administrator has reserved
the right to amend the Plan;


NOW, THEREFORE, the Plan is hereby amended in the manner set forth below:


1. Section 2 is amended to add a new Section 2.7 at the end thereof, to read as
follows:


2.7. The Plan Administrator may permit other non-qualified deferred compensation
arrangements between an Eligible Associate and any MetLife Company or an
affiliate of any MetLife Company, whether or not elective, to be administered
under and treated as part of the Plan. The Plan Administrator shall establish a
separate Alternative Compensation Account for an Eligible Associate who is party
to a non-qualified deferred compensation arrangement treated as part of the
Plan. Unless otherwise specified herein, on Annex I or by the Plan Administrator
in writing, the general provisions of the Plan shall apply to any such
Alternative Compensation Account, including without limitation, those provisions
related to (i) the value of the Alternative Contribution Account (including the
Investment Tracking of such Account), (ii) the timing, number and form of
payments from such Account and (iii) the designation of any beneficiary(ies) to
receive payment from such Account upon the death of the Participant.
Notwithstanding the immediately preceding sentence, unless otherwise provided by
the terms of the applicable non-qualified deferred compensation arrangement as
in effect on October 3, 2004, no distribution shall be made from any Alternative
Contribution Account pursuant to Section 12, 13 or 14 of the Plan.


2. Section 10 is amended to add a new Section 10.3.11 at the end of Section 10.3
thereof, to read as follows:


10.3.11. Notwithstanding anything in this Section 10.3 to the contrary, payment
in respect of any Alternative Compensation Account shall not be accelerated from
the date payment would have been made under the corresponding nonqualified
deferred compensation arrangement, as identified on Annex I or as otherwise
specified in writing by the Plan Administrator.





--------------------------------------------------------------------------------



3. Section 21 is amended to new Sections 21.2 and 21.3 thereto, to read as
follows, and to appropriately renumber all other sections thereof to reflect the
addition of such Section:


21.2 "Alternative Compensation Account" means a record-keeping account
established for the benefit of an Eligible Associate in which is credited such
amounts of compensation as are deferred under the nonqualified deferred
compensation arrangement to which such Account relates.


21.3 "Annex I" means the schedule established by the Plan Administrator, as the
same may be amended by the Plan Administrator at any time and from time to time,
on which is specified the terms of any non-qualified deferred compensation
arrangement that is to be administered as part of the Plan that deviate from the
general terms of the Plan. Annex I, as in effect from time to time, is expressly
incorporated herein by reference and made a part hereof.


4. Section 21 is further amended to add a new second sentence to
Section 21.11 (as renumbered pursuant to item 3 of this Amendment), "Deferred
Compensation Account", to read as follows:


To the extent the context so requires, the term Deferred Compensation Account,
as applied to any Participant, shall also include any Alternative Compensation
Account established for the benefit of such Participant.


5. Section 21 is further amended to add a new second sentence at the end of
Section 21.23 (as renumbered pursuant to item 3 of this Amendment),
"Participant", to read as follows:


To the extent that the context so requires, the term Participant shall also
include any Eligible Associate for whose benefit an Alternative Compensation
Account has been established under the Plan.


6. The Plan is further amended to add at the end thereof of a new Annex I, as is
attached hereto, which is incorporated herein by reference and made a part
hereof.


7. Except as otherwise expressly provided herein, the Plan shall continue in
full force and affect, without amendment. For the avoidance of doubt, nothing in
this amendment shall, or shall be construed to, amend or modify any provision or
term of the Plan with respect to amounts otherwise credited thereunder
immediately prior to the execution of this Amendment.


IN WITNESS WHEREOF, the amendment to the MetLife Deferred Compensation Plan has
been executed by the Plan Administrator thereof, on this 4th day of May, 2005.






PLAN ADMINISTRATOR


/s/ Graham Cox
__________________________


                                       



--------------------------------------------------------------------------------





NAME OF ELIGIBLE ASSOCIATE
EFFECTIVE DATE OF ARRANGEMENT AND INITIAL DEFERRED AMOUNT
INVESTMENT TRACKING, IF DIFFERENT FROM PLAN
TIMING OF DISTRIBUTIONS
FROM ALTERNATIVE COMPENSATION ACCOUNT


Robert Benmosche
July 20, 1995 (Sign-on bonus subject to 5 year vesting condition)
Investment tracking to be based solely on interest rate credited under MetLife
SIP Fixed Income Fund (as referenced in Section 6.2 of the Plan) at time of
deferral


Lump sum distribution upon retirement from service as an employee of the MetLife
Companies
 
$
400,000


 
 
Robert Benmosche
April 1, 1996 (elective deferral of portion of future 1996 monthly salary)
Investment tracking to be based solely on interest rate credited under MetLife
SIP Fixed Income Fund (as referenced in Section 6.2 of the Plan) at time of
deferral
10 approximately equal annual installments (adjusted for interest accrued)
commencing in June, 2009
 
$12,000 per month (aggregate deferral of $108,000)


 
 
Robert Benmosche
January 1, 1997 (elective deferral of portion of future 1997 monthly salary)
Investment tracking to be based solely on interest rate credited under MetLife
SIP Fixed Income Fund (as referenced in Section 6.2 of the Plan) at time of
deferral
10 approximately equal annual installments (adjusted for interest accrued)
commencing in June, 2009
 
$22,000 per month (aggregate deferral of $264,000)


 
 
Lisa Weber
February 4, 1998 (Sign-on bonus subject to 5 year vesting condition)
N/A -- Investment Tracking in accordance with terms of the Plan
In five annual installments commencing upon termination of service as an
employee of the MetLife Companies
 
$750,000
 
 



  

